Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This action is in response to the applicant’s filing on December 21, 2021. Claims 1-15 are pending. 

Response to Amendment and Arguments
In response to applicant's amendments, claims objections and rejection under 35 U.S.C. 101, 112(a), 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are hereby withdrawn. 

In respond to applicant's arguments based on the filed amendment with respect to 35 U.S.C. 103 rejections of said previous office action have been fully considered; however, upon further consideration, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, 10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. US2018/0315022 (“Yamamoto”) in view of Darnell et al. US2017/0134382 (“Darnell”).

Regarding claim(s) 1, 14, 15. Yamamoto discloses an information processing apparatus comprising a controller configured to: 
acquire sponsor information including information on a facility available as a getting-in place or getting-off place for ride sharing (para. 7, the facility guidance unit transmits information on the facility available to the user to the terminal device of the user),
 information on a time period during which the facility is available as the getting-in place or getting-off place for ride sharing (para. 7, the desired boarding place by the time the first predetermined time elapses from the desired boarding time and the vehicle has reached the desired boarding place by the time a second predetermined time which is longer than the first predetermined time elapses from the desired boarding time), and 
acquire request information including information on a getting-in or getting- off place for ride sharing and information on a getting-in or getting-off time for ride sharing (FIGS. 7 and 8 are flowcharts which show examples of a flow of processing executed by the ride sharing management device 300. First, the ride sharing management device 300 determines whether a riding request has been received from the terminal device 100 (step S100). If a riding request is received from the terminal device 100, the ride sharing management device 300 adds riding conditions included in the riding request to the riding condition information 384 (step S102).); 
determine an available facility, as the getting-in or getting-off place, based on the request information and the sponsor information (para. 67, the ride sharing management device 300 determines whether an operation schedule determination timing has arrived (step S104). When an operation schedule determination timing has not arrived, the processing returns to step S100. An operation schedule determination timing can be arbitrarily determined, but, for example, may be determined to arrive with predetermined time (for example, about 10 minutes) intervals during an operation time of the ride sharing system 1.); and provide transmit the acquired sponsor information to a vehicle-mounted information terminal or a portable information terminal associated with a ride sharing coordinator, based on a result of the determination (abstract, A ride sharing management device includes a communication unit configured to communicate with a terminal device of a user,).
Yamamoto does not explicitly disclose information on a privilege when the facility is used as the getting-in place or getting-off place for ride sharing.
Darnell teaches another share ride system and method and information on a privilege when the facility is used as the getting-in place or getting-off place for ride sharing (abstract, para. 83, Systems, devices, and methods for controlling access to vehicles in rental, loaner, shared-use, and other vehicle fleets. Some of the present systems, devices, and methods use encrypted virtual keys that can be relayed to a vehicle computing device via a user's mobile device. )
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Yamamoto by incorporating the applied teaching of Darnell enable access privilege to permit different levels of access for different users.
	 
Regarding claim(s)  2. Yamamoto in view of Darnell further teaches the sponsor information provided to the coordinator for ride sharing matches the request information  the sponsor information provided to the coordinator for ride sharing matches the request information (Darnell: Para. 83, user module 354 is generally configured to perform functions related to managing records associated with a plurality of users of the system, such as, for example, may be approved or otherwise able to use vehicles managed by the system.).

Regarding claim(s) 3. Yamamoto in view of Darnell further teaches wherein the controller is further configured to: acquire use reservation information of the facility associated with the acquired sponsor information; and perform a use registration process for the facility associated with the use reservation information, after acquiring the use reservation information (Yamamoto: Para. 77, . FIG. 10 is a diagram which shows an example of the screen IM2. As shown in FIG. 10, information indicating that reservation of a vehicle 200 is completed is displayed, and furthermore, icons (S1 and S2) indicating the positions of available facilities on a map are displayed on the screen IM2.)

Regarding claim(s) 4. Yamamoto in view of Darnell further teaches wherein the use reservation information includes information for identifying the facility to be used as the getting-in place or getting-off place for ride sharing and information for identifying the getting-in or getting-off time for ride sharing (Yamamoto: Para. 80, FIG. 12 is a diagram which shows an example of the screen IM4. As shown in FIG. 12, when a facility is a store, the screen IM4 displays information indicating that reservation for the store has been completed, and furthermore, sets a YES button and a NO button for indicating whether or not one agrees to change a desired boarding place (“ride point” in FIG. 12) to the front of the store. If either button is operated by a user, the ride sharing application of the terminal device 100 transmits information indicating content of the operation to the ride sharing management device 300.).

Regarding claim(s) 5. Yamamoto in view of Darnell further teaches wherein the use registration process comprises registering, in a management system that manages operation of ride sharing, the facility associated with the information identifying the facility to be used as the getting-in place or getting-off place for ride sharing as the getting-in place or getting- off place for ride sharing, and the time associated with the information identifying the getting-in or getting- off time for ride sharing as the getting-in or getting-off time for ride sharing (Yamamoto: Para. 14, para. 58, determining an operation schedule of the vehicle and registering it in the operation schedule information, referring to a result of the search, and transmitting information on a facility available to the user to the terminal device of the user using the communication unit when the vehicle has not reached the desired boarding place by the time a first predetermined time elapses from the desired boarding time. )

Regarding claim(s) 6. Yamamoto in view of Darnell further teaches wherein the controller is further configured to: acquire information on the getting in or getting off time for ride sharing; and acquire the use reservation information until a predetermined time before the getting-in or getting-off time for ride sharing indicated in the request information (Yamamoto: Para. 62, The operation management unit 330 transmits information on a route (transit place) and an assumed passage time to the vehicle 200 on the basis of the operation schedule information 388 at a predetermined timing. The operation management unit 330 notifies a terminal device or a vehicle terminal device of the driver of a vehicle 200 of a request to change a riding request when the vehicle 200 is a manual driving vehicle.).

Regarding claim(s) 8. Yamamoto in view of Darnell further teaches wherein the controller is further configured to acquire authentication information including authentication that the facility associated with the sponsor information subjected to the use registration process is used as the getting-in place or getting-off place for ride sharing (Darnell: Para. 29, compare the received hash string to the generated hash string to validate that the virtual key originated from an authorized user's mobile computing device. In some embodiments, the encrypted portion of each of the virtual keys further includes: a validation code. In some embodiments, the validation code comprises a reservation code specific to a reservation associated with the user.)

Regarding claim(s) 10. (Yamamoto in view of Darnell further teaches wherein the controller is further configured to: confirm contents of the privilege based on the authentication information (Darnell: Para. 29, ); and perform a process of granting the privilege with the confirmed contents to at least one of the a ride sharing driver and the ride sharing coordinator (FIG. 8, the ride sharing management device 300 determines whether a user's agreement to use a vehicle has been obtained on the basis of the content received from the terminal device 100 (step S126). The ride sharing management device 300 determines that the agreement has been obtained when the YES button is operated on the terminal device 100.)

Claims 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. US2018/0315022 (“Yamamoto”) in view of Darnell et al. US2017/0134382 (“Darnell”) further in view of Papineau et al. US2019/0174387 (“387”).

Regarding claim(s) 9,  11, 12. Yamamoto and Darnell does not explicitly disclose wherein contents of the privilege vary depending on the number of fellow passengers using ride sharing.
	387 teaches a method and system that may provide an incentive for pre-set vehicle occupancy thresholds, where the system may provide an incentive upon verifying the presence of 1, 2, 3 or more occupants in the vehicle (para. 30 and para. 54).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Yamamoto by incorporating the applied teaching of 387 to ensure priority is giving to high occupancy vehicles.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. US2018/0315022 (“Yamamoto”) in view of Darnell et al. US2017/0134382 (“Darnell”) further in view of Papineau et al. US2019/0228659 (“Papineau”).

Regarding claim(s) 13. Yamamoto and Darnell does not explicitly disclose wherein the sponsor information includes the number of vacant parking frames available as the getting-in place or getting-off place for ride sharing, and contents of the privilege vary depending on the number of vacant parking frames.
Papineau teaches a method and system to verify the availability and location of parking spaces within a fixed physical area, and to confirm that subsequent occupiers are authorized to use the space. In an embodiment the present invention uses a parking sensor coupled with a beacon to notify parking authorities and users of a particular mobile application when an individual parking space is unoccupied.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Yamamoto by incorporating the applied teaching of Papineau to guarantee that drivers of admitted vehicles will secure suitable parking space.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571 272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRUC M DO/Primary Examiner, Art Unit 3666